Fourth Court of Appeals
                               San Antonio, Texas
                                     March 20, 2019

                                   No. 04-18-00472-CR

                                   Susan DONNELL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 17-09-238-CRW
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
       The State’s Motion to Extend Time to File State’s Brief is hereby GRANTED. Time is
extended to May 24, 2019.



                                                 _________________________________
                                                 Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court